FILED
                            NOT FOR PUBLICATION                             NOV 13 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHIYAN JIN,                                      No. 12-72654

              Petitioner,                        Agency No. A088-292-975

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 5, 2015**
                                Pasadena, California

Before: SCHROEDER and FRIEDLAND, Circuit Judges and CHHABRIA,***
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Vince G. Chhabria, United States District Judge for
the Northern District of California, sitting by designation.
      Petitioner Zhiyan Jin is a native and citizen of the People’s Republic of

China. Jin petitions for review of the Board of Immigration Appeals’ (“BIA”)

order denying her petition for asylum.

      An application for asylum must be filed within one year of the alien’s arrival

in the United States. The alien has the burden of proving by clear and convincing

evidence that the application was timely filed. 8 U.S.C. § 1158(a)(2)(B). The

Immigration Judge (“IJ”) found that Jin had not met this burden and the BIA

agreed.

      This court lacks jurisdiction to review the IJ’s or BIA’s finding that an

asylum application is untimely. 8 U.S.C. § 1158(a)(3). While we retain

jurisdiction to review the agency’s timeliness-related rulings where the alien raises

a question of law or constitutional claim, 8 U.S.C. § 1252(a)(2)(D), Singh v.

Holder, 649 F.3d 1161, 1164 (9th Cir. 2011) (en banc), Jin raises neither.

      The petition for review is DENIED.




                                          2